DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enyeart (4,057,933) in view of Bhatt et al. (2016/0192600).
	With regard to claim 1, Enyeart discloses a method of delivering water to a root system of a crop (abstract), the method comprising: 
	causing the crop to be adjacent to, or in a region of, soil (11); and 
	delivering air to the soil via tubing (figs. 1-2), the air naturally comprising water vapor that is separated from liquid water and being the primary source of moisture that is delivered to the soil via the tubing (col. 4, lines 36-52).
 	Enyeart discloses the invention substantially as claimed however is silent regarding the soil containing hydrogel.
	Bhatt discloses a plant system wherein the soil contains hydrogel (abstract; paras 0008-0010) in order to enhance the hydration of the roots.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Enyeart and utilize hydrogels in the soil in order to enhance the hydration of the root system.
	With regard to claim 2, Bhatt further discloses mixing an amount of the hydrogel with an amount of the soil to produce the soil containing the hydrogel (para 0052).
	With regard to claim 3, Enyeart, as modified, further discloses delivering the air to the hydrogel comprises forcing the air through the tubing in the soil (figs. 1-2).
	With regard to claim 4, Enyeart, as modified, further discloses the tubing in the soil is located beneath the soil containing the hydrogel (figs. 1-2).
	
	With regard to claim 6, Enyeart, as modified, further discloses forcing the hydrogel through additional tubing comprises pumping the hydrogel with a pump.

	With regard to claim 12, it would be obvious to one of ordinary skill in the art that one may separately deliver any one of water, nanoclay, agricultural chemicals, and/or plant nutrients to a region adjacent the crop.  For example, it would be obvious to one of ordinary skill in the art that one may add fertilizer available at local garden centers to the potted plant.

Claims 5-10 and 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enyeart (4,057,933) in view of Bhatt et al. (2016/0192600) as applied to claim 1 above, and further in view of Stolze (2018/0279567).
	With regard to claims 5-6, 9, 13-14, Enyeart, as modified, discloses the invention substantially as claimed however is silent regarding delivering the hydrogel to the region of soil by forcing the hydrogel through additional tubing in the soil with a pump.  
	Stolze discloses 	delivering hydrogel to the region of soil by forcing the hydrogel through first tubing in the soil with a pump (paras 0013-0014).
	It would have been obvious to one of ordinary skull in the art at the time the invention was filed to further modify Enyeart and utilize tubing to deliver hydrogel in order to provide efficient means to transport hydrogel to established root systems.
	With regard to claim 7, Stolze discloses various types of pumps may be utilized (para 0014).  It would have been obvious to one of ordinary skill in art at the time the invention was filed to utilize any known pump within the art in order to utilize equipment already acquired.
	With regard to claims 8, Stolze further discloses placing piping placing a second tubing located in the soil beneath the first tubing (fig. 1).

	With regard to claims 15-23, the claimed limitations have been discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



BF
4/9/2021